       Case 7:11-cr-00630-KMK Document 1496 Filed 01/25/21 Page 1 of 2
          Case 7:11-cr-00630-KMK Document 1494 Filed 01/25/21 Page 1 of 2



                                                                MEMO ENDORSED
                                PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                        850 THIRD A VENUE
                                            14™FLOOR
                                       NEW YORK, N.Y. 10022

DANIELS. PARKER                                                            TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                            FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                        DanielParker@aol.com




                                                      January 25, 2021

ByECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                             Re: United States v. Michael Clemons
                                      11 Cr 630 (KMK)

Dear Judge Karas:

         I represent Michael Clemons. I write to update the Court as to the status of Mr. Clemons,
an update as to his Yonkers case, and to request that the Court adjourn this VOSR matter for at
least six weeks for a conference. I have spoken with AUSA Lindsey Keenan and the Government
does not object to this request.

       Mr. Clemons suffered a stroke in late November 2020. He was hospitalized and then
discharged home. His Yonkers court case, which sets forth the conduct alleged in
Specification# 1 in the VOSR, is still pending. Last week, I spoke with his attorney who is
representing Mr. Clemons in that case. Mr. Clemons had a court date in Yonkers about a week
or two ago, but he was excused from appearing in person. After conferring with his attorney, I
asked him to try to "move" that case so that we could resolve this case. His attorney is trying to
schedule that case for February 2, 2020 in Yonkers Criminal Court. We anticipate that on or
about February 2nd , the Yonkers Court will then adjourn the case for disposition/trial to another
date.

        Once that Yonkers case is resolved, we hope to resolve this VOSR matter.

        In the meantime, after conferring with Probation Officer Steimel, I believe Mr. Clemons
remains fully compliant with the terms of his supervised release. Although he is currently unable
to work and is experiencing post-stroke physical impairment, he is attending counseling sessions
on a regular basis (I believe remotely).




                                                 1
       Case 7:11-cr-00630-KMK Document 1496 Filed 01/25/21 Page 2 of 2
        Case 7:11-cr-00630-KMK Document 1494 Filed 01/25/21 Page 2 of 2




       If the foregoing request meets with the Court' s approval, then I respectfully request that
the Court set a new date in this matter for a conference at least six weeks from today.

       Thank you for your consideration in this matter.


                                                             Respectfully submitted,



                                                             Daniel S. Parker
                                                             Parker and Carmody, LLP
                                                             850 Third Avenue
                                                             14th Floor
                                                             New York, NY 10022
                                                             Tel. 917-670-7622
       Cc: AUSA L. Keenan (by email)
           Probation Officer J. Steimel (by email)




         a1      II ;oo ;tJM




                                                  2
